           Case 6:19-cr-00164-AA Document 3 Filed 07/18/19 Page 1 of 1
 Case 1:19-cr-20444-KMM Document 1 Entered on FLSD Docket 07/19/2019 Page 1 of 5
                                                                                                                   YR
                                                                                 FILED 1B ,JUL '19 08:43 USDC-ORE

                                                                                                   Jul 18, 2019
19-20444-CR-MOORE/BECERRA
                                                                                                                    Miami

                                               UNITED STATBS DISTRICT COURT
                                                    DISTRICT OF OREGON
                                                      EUGENE DIVJSON

                                                     CASE N0.19-Cr-164-AA

         . United States of America

          v. .

          HOWARDHARLIB
          --------,------'.
                                              CONSENT TO TRANS.llE.R OF CASR
                                                FOR PLEA AND SENTENCE
                                                     (Under Rule 20)

                      I, Howard Harlib, the above named defendant, have been infonned that an information is pending

          against me in d1is case. 1 wish to plead guilty to the offense charged, to consent ~ the disposition ~fthe .

          case in the Southern District of Florida, in which I am held and to waive trial in the above captioned
          District.

                                  ,2019at ~ \ \ : \ , _ _____



                                                                    HAROLD HARLIB
                                                                    Defendant




                                                      APPROVED




         ~A~-                                                       ARI~OORSHAN
         United States Attorney                                    United States Attorney ..
         District of Oregon                                        Southern •District ofFlorida
                                                                                     '
          Case 6:19-cr-00164-AA Document 1 Filed 04/29/19
                                                      RECIJD  Page
                                                             29 A.PR   1 of
                                                                     '19    2 !JSDC·ORE
                                                                         i3i54
Case 1:19-cr-20444-KMM Document 1 Entered on FLSD Docket 07/19/2019 Page 2 of 5




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                          EUGENE DIVISION


  UNITED STATES OF AMERICA                                 6:19-cr-   lLQLJ-AA
                 v.                                        INFORMATION

  HOWARD HARLIB,                                           18 u.s.c. § 1343

                 Defendant.


                         THE UNITED STATES ATTORNEY CHARGES:

         1.      Beginning in or about August 2015, and continuing through in or about

  September 2015, in the District of Oregon and elsewhere, HOWARD HARLIB, knowingly and

  with the intent to defraud, devised, participated in, and executed a scheme to defraud and obtain

  money from a casino in Coos County, Oregon, by means of materially false and fraudulent

  pretenses, representations, and promises, and the concealment of material facts.

         2.      In carrying out the scheme to defraud, HARLIB engaged in the following

  fraudulent and deceptive acts, practices, and devices, among others:

                 a. HARLIB faxed a flier advertising the opportunity to book the band, The Village

                      People, for shows at the victim ·casino, when he had no affiliation with the band and

                      no authority to book the band for performances;




  Information                                                                                         Page 1
                                                                                              Revised April 2018
          Case 6:19-cr-00164-AA Document 1 Filed 04/29/19 Page 2 of 2
Case 1:19-cr-20444-KMM Document 1 Entered on FLSD Docket 07/19/2019 Page 3 of 5



                 b. HARLIB emailed the victim casino a brochure describing his company, Premier

                    Entertainment, which contained numerous faJse and misleading statements; and

                 c. HARLIB emailed the victim casino to a fraudulent contract to book The

                    Village People_ for a performance at the casino.

         3.      HARLIB defrauded the victim casino of $12,500.

                                             COUNTl
                                           (Wire Fraud)
                                         (18 u.s.c. § 1343)

         4.      Paragraphs 1-3 are re-alleged and incorporated herein as set forth above.

         5.      On or about the date listed below, in the District of Oregon and

  · elsewhere, HOWARD HARLIB, having knowingly devised and intended to devise the

  aforementioned material scheme and artifice to defraud, and to obtain money by means of

  materially false and fraudulent pretenses, representations and promises, for the purpose of

  executing and attempting to execute the scheme and artifice, did knowingly cause to be

  transmitted in interstate and foreign commerce by means of wire communications, writings,

  signals, and sounds, the following email:

    Count             Date                       Description of Wire
    1           August 18, 2015                  Email from HARLIB to victim casino enclosing
                                                 fictitious promotional material.

  In•violation of 18 U.S.C. § 1343.

  Dated: April 29, 2019                                Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                     01~---
                                                      GAVIN W. BRUCE, OSB No. 113384
                                                      Assistant United States Attorney
  Information                                                                                   Page2
CM/ECF LIVE USDC Oregon Version 6.2.3                    https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?968058083598943-L_1_0-1
             Case 1:19-cr-20444-KMM Document 1 Entered on FLSD Docket 07/19/2019 Page 4 of 5
                                                                                                    TERMINATED

                                            U.S. District Court
                                      District of Oregon (Eugene (6))
                            CRIMINAL DOCKET FOR CASE #: 6:19-cr-00164-AA-1


         Case title: USA v. Harlib                                 Date Filed: 04/29/2019
                                                                   Date Terminated: 07/18/2019


         Assigned to: Judge Ann L. Aiken
         Referred to: Magistrate Judge Mustafa T.
         Kasubhai

         Defendant (1)
         Howard Harlib
         TERMINATED: 07/18/2019

         Pending Counts                                             Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                          Disposition
         18:1343 Wire Fraud                                         Rule 20 Transfer to Southern District of
         (1)                                                        Florida

         Highest Offense Level (Terminated)
         Felony

         Complaints                                                 Disposition
         None



         Plaintiff
         USA                                        represented by Gavin W. Bruce
                                                                   U.S. Attorney's Office
                                                                   405 E. 8th Avenue
                                                                   #2400
                                                                   Eugene, OR 97401



1 of 2                                                                                                      7/18/2019, 4:54 PM
CM/ECF LIVE USDC Oregon Version 6.2.3                                https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?968058083598943-L_1_0-1
            Case 1:19-cr-20444-KMM Document 1 Entered on FLSD Docket 07/19/2019 Page 5 of 5

                                                                                 541-465-6771
                                                                                 Fax: 541-465-6917
                                                                                 Email: Gavin.Bruce@usdoj.gov
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED
                                                                                 Designation: Retained


         Date Filed       # Docket Text
         04/29/2019      1 Information as to Howard Harlib (1) count(s) 1 (kf) (Entered: 04/29/2019)
         07/18/2019      2 Consent To Transfer Jurisdiction (Rule 20) to Southern District of Florida Counts closed
                           as to Howard Harlib (1) Count 1. (kf) (Entered: 07/18/2019)
         07/18/2019      3 Notice to Southern District of Florida of a Rule 20 Consent to Transfer as to Howard
                           Harlib. Docket sheet and Information attached. (If you require certified copies of any
                           documents, please send a request to CrimPDX@ord.uscourts.gov. If you wish to
                           designate a different email address for future transfers, send your request to
                           InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Attachments: # 1 Docket Sheet,
                           Information) (kf) (Entered: 07/18/2019)



                                                  PACER Service Center
                                                      Transaction Receipt
                                                        07/18/2019 13:53:19
                                 PACER                               Client
                                              jamjam6706:5889255:0
                                 Login:                              Code:
                                                                                 6:19-cr-00164-AA
                                                                     Search
                                 Description: Docket Report                      Start date: 1/1/1970
                                                                     Criteria:
                                                                                 End date: 7/18/2019
                                 Billable
                                              1                      Cost:       0.10
                                 Pages:




2 of 2                                                                                                                  7/18/2019, 4:54 PM
